Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 2, and 8 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Fukayama US 2001/0019377.
As for claim 1, Fukayama discloses a display device comprising: a display panel (5, Fig 3, paragraph 0099); a light source part disposed behind the display panel (backlight unit, paragraph 0079)and configured to provide light to the display panel; a frame (resin mold 14) including an accommodation portion accommodating the light source part (portion of 14 is shown holding backlight portion, see figs 2 and 3) and an extension extending outward from the accommodation portion (as indicated); a holder 4 fastened to a rear of the extension (to rear of extension, as shown in Fig 3); and a back cover 100 surrounding the frame at a rear of the frame (surrounds 14, Fig 3), an end of the back cover being coupled to the holder (left/right respective ends are coupled to holder 4 and extension via screws 120, paragraph 0098).


    PNG
    media_image1.png
    580
    930
    media_image1.png
    Greyscale

As for claim 2, Fukayama discloses the holder 4 includes a body having a first surface contacting the extension (portion of 4 making contact with 14, see Figure 4, when assembled, as indicated below) and a second surface extending rearward from an end of the first surface (as indicated), wherein the body includes a fitting groove provided in the second surface (through hole), wherein the end of the back cover 100 includes a coupling portion that protrudes toward the fitting groove and is coupled to the fitting groove (see screw 120 Fig 3 that protrudes towards and couples to the fitting groove).


    PNG
    media_image2.png
    407
    1026
    media_image2.png
    Greyscale

As for claim 8, Fukayama discloses comprising a screw passing through the body and the extension and fixing the holder and the frame (120, Fig 3, paragraph 0009).

Allowable Subject Matter
Claims 3-7, 9 and 10 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter; the prior art fails to teach or disclose:
3. The display device of claim 2, wherein the coupling portion is formed by curling the end of the back cover.
5. The display device of claim 2, wherein the back cover includes: a base portion covering the rear of the frame and a connection portion connecting the base portion to the coupling portion, wherein the body includes a guide portion protruding from the second surface toward the connection portion.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. LIN ‘196, QUE ‘368, and KIM ‘867 are all cited for having connector type holders that are similar to that of the instant invention that attach to either a frame, backplate, or both in a display apparatus.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Evan P Dzierzynski whose telephone number is (571)272-2336. The examiner can normally be reached Monday-Friday 8:00am-4:30pm PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Diane Lee can be reached on 571-272-2399. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, 





/EVAN P DZIERZYNSKI/           Primary Examiner, Art Unit 2875